Citation Nr: 1744685	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.

2.  Entitlement to a compensable rating for status-post nasal fracture.

3.  Entitlement to a compensable rating for status-post fracture of the left fourth finger of the proximal phalanx.

4.  Entitlement to an evaluation in excess of 20 percent for limitation of motion of the left thumb.

5.  Entitlement to an evaluation in excess of 10 percent for limitation of motion of the left index finger.

6.  Entitlement to an evaluation in excess of 10 percent for limitation of motion of the left long finger.
7.  Entitlement to service connection for headaches as secondary to the service-connected status-post nasal fracture disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, with subsequent service in the National Guard.  Unfortunately, the Veteran died in July 2015.  The appellant is his surviving spouse, and as discussed below, has been properly substituted as claimant in this case.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee Oklahoma. 

In July 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge.

By way of procedural background, following the Board's remand of June 2014, the agency of original jurisdiction scheduled an examination and thereafter granted service connection for limitation of motion of the left thumb, left index finger and left long finger by way of an October 2014 decision.  The Veteran was informed that these issues were "inextricably intertwined with the issue on appeal.  No further action on your part is required."  Moreover, a note accompanying Diagnostic Code 5227 for ankylosis of the ring finger states that the Board should also consider whether an evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.  As a result, these matters are also before the Board.

Following the Veteran's death, the Appellant was substituted as the claimant in these matters to complete the processing of the deceased Veteran's claims.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).

The issue of service connection for headaches secondary to the service-connected status-post nasal fracture disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant has been properly substituted as claimant in this case to continue the Veteran's pending claims on appeal.

2.   For the initial rating period prior to January 11, 2012, the Veteran's bilateral hearing loss was manifested in Level V hearing impairment in the right ear and Level V hearing impairment in the left ear on qualifying testing adequate for VA rating purposes (with consideration of an exceptional pattern of hearing loss).

3.  For the rating period beginning January 11, 2012, the Veteran's bilateral hearing loss was manifested with no greater than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear on authorized VA audiology testing or qualifying compliant private testing.

4.  The Veteran's post-nasal fracture residuals were not productive of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

5.  For the entire rating period on appeal, the Veteran's left ring finger was shown to be manifested by pain and limitation of motion, especially during periods of flare-ups.

6.  The Veteran was already in receipt of maximum ratings for his thumb, index, and long finger disabilities with no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 11, 2012, the criteria for a 20 percent rating, but no higher, for bilateral hearing loss disability have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2016).

2.  For the rating period beginning January 11, 2012, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2016).

3.  The criteria for a compensable rating for the Veteran's post nasal fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2016).

4.  The criteria for a rating of 10 percent, but no higher, for status post fracture of the left fourth finger of the proximal phalanx have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5230, 5227 (2016).

5.  The criteria for a rating in excess of 20 percent for limitation of motion of the left thumb have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2016).

6.  The criteria for a rating in excess of 10 percent for limitation of motion of the left index finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2016).

7.  The criteria for a rating in excess of 10 percent for limitation of motion of the left long finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran, appellant nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. A . § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).


Rating Analysis for Bilateral Hearing Loss

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  Id. 
In this case, the Veteran's service-connected bilateral hearing loss is rated as noncompensable and he asserted that a higher rating is warranted.

The Board reviewed all the evidence of record, including the Veteran's lay statements and a VA audiological examination, and for the reasons discussed below, the Board finds that the Veteran's bilateral hearing loss does not more nearly approximate a compensable rating.

On the authorized audiological evaluation in November 2010, pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
70
65
60
65
LEFT
n/a
65
65
60
65

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

Applying the findings to Table VI shows a numeric designation of Level II in the right ear on the basis of 65 dBs puretone threshold average and 100 percent speech discrimination, and a numeric designation of Level II in the left ear on the basis of 64 dBs puretone threshold average, and 100 percent speech discrimination).  The numeric designation for the right ear Level II along with the numeric designation for the left ear II, entered into Table VII, reflect a noncompensable rating for hearing impairment.

The rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The November 2010 test results demonstrate a pure tone threshold of 55 decibels or more in all four frequencies in both ears; as such, evaluation under 38 C.F.R. § 4.86 (a) is warranted.  Applying these findings to 38 C.F.R. § 4.85, Table VIA of the Rating Schedule reveals numeric designations of Level V for the Veteran's right ear and Level V for the Veteran's left ear.  When comparing these results under both Table VI and Table VIA, at worse, the Veteran's right and left ears are considered 20 percent disabling.

On the authorized audiological evaluation in January 2012, pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
15
30
50
50
LEFT
n/a
20
30
45
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.

Applying the findings to Table VI shows a numeric designation of Level I in the right ear on the basis of 36 dBs puretone threshold average and 96 percent speech discrimination, and a numeric designation of Level I in the left ear on the basis of 35 dBs puretone threshold average, and 98 percent speech discrimination).  The numeric designation for the right ear Level I along with the numeric designation for the left ear I, entered into Table VII, reflect a noncompensable rating for hearing impairment.

On the authorized audiological evaluation in July 2014, pure tone thresholds, in dBs, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
15
25
45
50
LEFT
n/a
15
25
40
45
Speech audiometry revealed speech recognition ability of 96 percent in both ears.
Applying the findings to Table VI shows a numeric designation of Level I in the right ear on the basis of 34 dBs puretone threshold average and 96 percent speech discrimination, and a numeric designation of Level I in the left ear on the basis of 31 dBs puretone threshold average, and 96 percent speech discrimination).  The numeric designation for the right ear Level I along with the numeric designation for the left ear I, entered into Table VII, reflect a noncompensable rating for hearing impairment.

The Board observes that there is no clear medical explanation in the record explaining how the Veteran's hearing impairment moved from compensable to noncompensable during the course of the period on appeal.  The Board shall resolve reasonable doubt in the Veteran's favor in this case by accepting each examination data at face value.  Accordingly, the Board is able to award a 20 percent rating for the Veteran's bilateral hearing loss for the initial rating period prior to January 11, 2012, on the basis of the presence of an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (a) during the November 2010 VA . 

The Board finds that the evidence shows that the Veteran's hearing impairment no longer presented a qualifying exceptional pattern under 38 C.F.R. § 4.86 by the date of the January 11, 2012 VA examination report and subsequent July 2014 VA examination.  Further, the January 2012 and July 2014 VA examinations did not show hearing loss meeting the schedular criteria for a compensable rating at any point from January 11, 2012, onward, with proper application of the regulations. 

Accordingly, the period in which the Board may award a 20 percent rating for the bilateral hearing loss is limited to the initial rating period prior to the January 11, 2012 VA examination.  The evidence of record otherwise shows no other period where the criteria for a compensable rating for hearing loss were met.

In deciding this claim, the Board considered the subjective complaints discussed in the VA examinations; however, these complaints do not provide a basis for referring the case for extraschedular consideration.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  The most recent July 2014 VA examiner addressed functional effects of hearing loss by noting that the Veteran had difficulty hearing and had to ask for repetition frequently.  These are manifestations of difficulty hearing or understanding speech, which are contemplated by the schedular rating criteria for hearing loss.  

The Board also considered the lay statements submitted by the Veteran and recognizes his competent complaints regarding his inability to hear well.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Based upon the results from the examinations discussed above, the criteria for a 20 percent rating, but no higher, for bilateral hearing loss disability have been met for the initial rating period prior to January 11, 2012.  For the rating period beginning January 11, 2012, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  


Rating Analysis for Status-Post Nasal Fracture Disability 

The appellant essentially contends that the Veteran's post-nasal fracture disability was more severe than what is contemplated by the currently assigned noncompensable rating. 

For the entire initial rating period on appeal, the Veteran's post nasal fracture residuals have been assigned a noncompensable rating under Diagnostic Code 6502. 38 C.F.R. §4.97.  The Veteran disagreed with the rating assigned, and this appeal ensued.

Deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is the maximum schedular rating for deviation of the nasal septum under Diagnostic Code 6502.
Upon review of all the evidence of record, lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's post nasal fracture residuals were not productive of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

The evidence includes a December 2010 VA examination where the Veteran reported having sinus problems as a result of his nasal fracture.  He reported interference with breathing through the nose, hoarseness of the voice, pain, headaches, and nasal damage.  The examiner then noted that the nasal bone x-ray was within normal limits.

In a December 2011 VA examination, the examiner diagnosed the Veteran with a deviated nasal septum and allergic rhinitis.  As a result of the rhinitis, the examiner indicated that there was greater than 50 percent obstruction of the nasal passage on both sides.  However, there was not 50 percent obstruction of the nasal passage on both sides as a result of the deviated nasal septum.

The remaining evidence of record does not show any residual symptoms associated with the Veteran's post nasal fracture.  Private treatment records show that the Veteran had been diagnosed with perennial allergic rhinitis.  

Upon review of all evidence of record, lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's post-nasal fracture did not more nearly approximate a compensable rating.  Although the Veteran had been found to have had 50 percent obstruction of the nasal passage on both sides, this was medically due to his allergic rhinitis (a nonservice-connected disability).  Moreover, the record does not suggest any relationship between his allergic rhinitis and the nasal fracture. 

For these reasons, a compensable rating for the Veteran's post-nasal fracture is not warranted.

Rating Analysis for Finger Disabilities

Prior to his death, the Veteran was in receipt of (1) a noncompensable rating for status post fracture of the left fourth (ring) finger of the proximal phalanx; (2) a 20 percent rating for limitation of motion of the left thumb; (3) a 10 percent rating for limitation of motion of the left index finger; and (4) a rating of 10 percent for limitation of motion of the left long finger.

During a December 2010 VA examination, the Veteran reported associated pain that was aching, sharp, and cramping.  The examiner stated that the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  On examination of hand, dexterity the left hand fingertips approximated the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tips of the
fingers was 0 cm for the index, long, ring, and little finger.  With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the fingers was 0 cm for the index, long, ring, and little fingers.  The examiner stated that the Veteran's left hand strength was within normal limits. Range of motion for the left ring finger was within normal limits and the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray results showed a bony protuberance at the distal 4th proximal phalanx.  The examiner gave a diagnosis of status post fracture left 4th finger proximal phalanx.

A VA examination dated in December 2011 showed that the Veteran reported flare-ups in that he sometimes had swelling of the left fourth finger and there was swelling after use of the hand.  The examiner noted that the Veteran had ankylosis of the left ring finger, which affected the adjacent fingers due to pain in the joint.  There was limited movement of the long and middle fingers due to the pain swelling of the proximal fourth finger.  

The evidence also includes an August 2014 VA hand and finger examination.  The examiner indicated that the Veteran's left ring finger was ankylosed.  Upon physical examination, the Veteran had limitation of motion of the left long finger, ring finger, and little finger.  There was also a gap of more than 2 inches between the thumb pad and fingers.  There was also a gap between the fingertips of the index, long, ring, and little finger and the proximal transverse crease of the palm of 1 inch or more.  

The appellant essentially contends that the Veteran's left ring finger disability is manifested by symptomatology more nearly approximating a rating in excess of the current noncompensable (zero percent) rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5230.

Under Diagnostic Code 5230, a maximum zero percent rating is assigned for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a.

A maximum zero percent rating is assigned under Diagnostic Code 5227 for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2016).  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.
In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  38 C.F.R. § 4.71a, Diagnostic Code 5216 (2016).  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2016).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As discussed above, a noncompensable rating is the maximum rating under Diagnostic Code 5230.  A noncompensable rating is also the maximum rating under Diagnostic Code 5227 for ankylosis of the ring or little finger.  Thus, no increased schedular evaluation is warranted under these diagnostic codes.

Nonetheless, despite the lack of evidence of extreme unfavorable ankylosis or amputation of the left ring finger, the Board finds that the criteria for a rating of 10 percent are approximated pursuant to the DeLuca criteria, based upon the Veteran's limitation of motion and pain on motion during flare-ups.  Further, the Veteran complained of effusion of the joint following strenuous or repetitive use.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board is cognizant of the amputation rule, which states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2016).  As stated above, amputation of the ring finger at the proximal interphalangeal joint warrants a 10 percent rating pursuant to Diagnostic Code 5155.  The record shows no evidence of amputation or symptoms that would warrant assigning a rating based on amputation.  In the August 2014 VA examination, the examiner indicated that the Veteran's left ring finger proximal joint was ankylosed, but not the metacarpophalangeal joint.   As noted above, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints.  As the Veteran has not been shown to have ankylosis of the metacarpophalangeal joint of the ring finger, a rating in excess of 10 percent is not warranted.

As for the Veteran's left thumb, Diagnostic Code 5228 provides a maximum 20 percent rating for limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.

The Veteran's index and long fingers have been rated as 10 percent disabling under Diagnostic Code 5229.  Under that code, for both the major and minor side, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016). 

Based on the evidence, higher ratings are not warranted for the Veteran's left thumb, index, and long fingers.  Under Diagnostic Codes 5228-5230, the maximum schedular rating is 20 percent for impairment of the thumb and 10 percent for the index and long fingers.  As the Veteran is already in receipt of the maximum ratings, higher ratings are only attainable if there was evidence of ankylosis of one or more digits.  As described, there is no evidence of ankylosis at any point during the period on appeal as it relates to the thumb, index, or long fingers.  As such, higher ratings are not warranted under Diagnostic Codes 5216-5227.

Again, the Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis in DeLuca does not assist the Veteran, as the ratings deemed warranted in this case are also the maximum disability evaluation based on any limitation of motion of the thumb and fingers.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the thumb and fingers, and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5  (1997); 38 C.F.R. § 4.59.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

For the initial rating period prior to January 11, 2012, a 20 percent rating, but no higher, for bilateral hearing loss disability is granted, subject to the laws and reglations governing monetary payments.

For the rating period beginning January 11, 2012, a compensable rating for bilateral hearing loss disability is denied.

A compensable rating for the Veteran's status post-nasal fracture is denied.

A 10 percent rating, but no higher, for status post fracture of the left fourth finger of the proximal phalanx is granted, subject to the laws and regulations governing monetary payments.

A rating in excess of 20 percent for limitation of motion of the left thumb is denied.

A rating in excess of 10 percent for limitation of motion of the left index finger is denied.

A rating in excess of 10 percent for limitation of motion of the left long finger is denied.


REMAND

Prior to his death, the Veteran maintained that he had headaches as secondary to his nasal fracture disability. 

VA obtained an examination and medical opinion in March 2014.  The examiner diagnosed the Veteran with tension headaches.  During the evaluation, the Veteran reported that he was diagnosed with headaches after he received a fracture of the nose.  It was then opined that the Veteran's headaches were less likely than not proximately due to or the result of his service-connected disability.  In support of this opinion, the examiner stated that there was no medical evidence showing that a chronic headache condition arose from service.  

The Board finds the March 2014 VA examiner's opinion inadequate as the examiner did not address the theory of aggravation and did not adequately discuss why the Veteran's service-connected nasal fracture has not resulted in headaches.  A new opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate examiner regarding whether the Veteran's headaches were at least as likely as not (50 percent or greater probability) was (a) caused; or (b) aggravated (i.e., chronically worsened beyond the normal progression of that disease) by his service-connected nasal fracture disability.  The examiner should address the evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

2.  Then, readjudicate the claim of service connection for headaches as secondary to the service-connected nasal fracture disability.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


